Dismissed and Memorandum Opinion filed May 19, 2005








Dismissed and Memorandum Opinion filed May 19, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00402-CR
____________
 
DUNG HUY TRANG, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County, Texas
Trial Court Cause No. 766,951 
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal of the trial court=s denial of
appellant=s motion to review records and trial
documents. 




Generally, an appellate court only has jurisdiction to
consider an appeal by a criminal defendant where there has been a final
judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State, 915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1) certain appeals while on deferred
adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625
(Tex. Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond,
Tex. R. App. P. 31.1; McKown,
915 S.W.2d at 161;  and (3) certain
appeals from the denial of habeas corpus relief, Wright v. State, 969
S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.); 
McKown, 915 S.W.2d at 161. 

The denial of a motion to use trial records is not a
separately appealable order.  Because
this appeal does not fall within the exceptions to the general rule that appeal
may be taken only from a final judgment of conviction, we have no jurisdiction.

            Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 19, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).